Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
Claim 1, line 2, “first terminal (first 1588 terminal)” has been changed to --first 1588 terminal--.  Line 4, “version 2” has been changed to --1588 version 2--.  Line 7, “(IEEE 1588 version 2 protocol)” has been deleted.
Claim 6, line 7, “version 2” has been changed to --1588 version 2--.  Line 9, “(IEEE 1588 version 2 protocol)” has been deleted.
Claim 13, line 2, “first terminal (first 1588 terminal)” has been changed to --first 1588 terminal--, and “version 2” has been changed to --1588 version 2--.  Lines 4-5, “(IEEE 1588 version 2 protocol)” has been deleted.
Claim 18, line 3, “version 2” has been changed to --1588 version 2--.  Lines 5-6, “(IEEE 1588 version 2 protocol)” has been deleted.

Authorization for this examiner’s amendment was given in an interview with Robert G. Graham (Reg. No. 58,042) on 07/25/2022.
Allowable Subject Matter
Claims 1-2, 4-10, 12-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and apparatus for performing clock synchronization between devices, the method steps comprising: obtaining a first IEEE 1588 version 2 protocol time by synchronizing with an upper-level 1588 device, determining a 1588 time offset value, compensating for the 1588 time based on the 1588 time offset value, and sending the 1588 time offset value to a second 1588 terminal.
	Applicant’s independent claims recite sending the 1588 time offset value to a second 1588 terminal, wherein the 1588 time offset value indicates to compensate for a second 1588 time, and wherein the second 1588 time is a 1588 synchronization time obtained by the second 1588 terminal by synchronizing with the upper-level 1588 device of the first 1588 terminal (as described in paragraph [0137] of applicant’s specification, filed 01/28/2021), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Baird et al. (US 2008/0259966 A1) discloses sending a message to each receiver node containing an adjusted offset value for synchronization to a common clock reference using IEEE 1588 protocol.
	Lee et al. (US 2011/0013737 A1) discloses precision time protocol and synchronization message exchange period.
	Biederman (US 2011/0035511 A1) discloses computing and sending a clock correction value to a device in messages according to IEEE 1588 standard.
	Da et al. (US 2016/0302165 A1) discloses transmitting the value of a timing offset between base stations for timing adjustment and synchronization according to IEEE 1588 precision time protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461